Citation Nr: 1313474	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-41 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a heart disability manifested by palpitations and an irregular heartbeat.

2.  Entitlement to service connection for fibrocystic breast disease.

3.  Entitlement to an initial evaluation greater than 10 percent for status post left ankle fracture.

4.  Entitlement to an initial evaluation greater than 10 percent for hypothyroidism, with a history of Graves' disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  Because the current appeal was processed as part of the Virtual VA paperless claims processing system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

On February 7, 2012, the Veteran testified at a hearing before the undersigned Veteran's Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  At the hearing, the Veteran indicated that additional evidence would be forthcoming, which evidence was received in June 2012 in the form of a private physician's statement, and she submitted a waiver of RO consideration of that evidence.  38 C.F.R. § 20.1304 (2012). 

The Board notes that the October 2009 rating decision also contained denials of service connection for left shoulder pain and left hip disability, which denials were also appealed to the Board.  However, in an October 2011 rating decision issued during the pendency of this appeal, the Veteran was awarded service connection, to include the assignment of disability ratings and effective dates, for left shoulder strain and left hip strain.  As an award of service connection constitutes a complete grant of the claims and there is no indication that the Veteran disagreed with any aspect of that decision within one year from the date of that decision, these two issues are no longer on appeal.  See 38 U.S.C.A. § 7105 (West 2002); AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board also recognizes that it is the responsibility of VA to consider alternate current conditions within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran initially claimed service connection for "ventricular fibrillation."  During her February 2012 hearing, the Veteran stated that she had not been diagnosed as having ventricular fibrillation, but rather, has been noted to suffer from heart palpitations, arrhythmias, and premature atrial contractions, which assertion is supported by the medical records of evidence.  Given the holding in Clemons, supra, and the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for a heart disability manifested by palpitations and an irregular heartbeat, as shown on the title page of this decision. 


FINDINGS OF FACT

1.  During her February 2012 hearing, the Veteran expressed her desire to withdraw from appellate review her appeal as to the issues of entitlement to service connection for fibrocystic breast disease and entitlement to increased ratings for status post left ankle fracture and hypothyroidism, with history of Graves' disease; the Veteran's desire to withdraw her appeal as to these claims is recorded in the hearing transcript.

2.  The Veteran does not have a chronic heart disability.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issues of entitlement to service connection for a fibrocystic breast disease entitlement to increased ratings for status post left ankle fracture and hypothyroidism, with history of Graves' disease, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012)

2.  The Veteran does not have a chronic heart disability that was incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During a pre-briefing conference held prior to the February 2012 hearing, the Veteran expressed her desire to withdraw her appeal as to the issues of entitlement to service connection for fibrocystic breast disease and entitlement to increased ratings for status post left ankle fracture and hypothyroidism, with history of Graves' disease.  The Veteran's desire to withdraw her appeal as to these claims is 
recorded in the hearing transcript and the Veteran's representative stated on the record that the only issue remaining on appeal was that of entitlement to service connection for a disability manifested by ventricular fibrillation.  As the Veteran has expressed her desire to withdraw her appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to service connection for fibrocystic breast disease and entitlement to increased ratings for status post left ankle fracture and hypothyroidism, with history of Graves' disease.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In May 2009, prior to her separation from service, the Veteran filed an application for VA disability compensation for, among other things, ventricular fibrillation.  That same month, she was sent a letter notifying her of the evidence required to substantiate a claim for service connection.  The letter advised the Veteran of the information that VA would seek to obtain and of the evidence that she should submit.  The letter also included the criteria for assigning a disability rating and an effective date.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the May 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), to the extent possible given that the Veteran filed her claim prior to discharge, and afforded the Veteran a meaningful opportunity to participate in the development of her claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes her service treatment records (STRs), VA treatment records, private medical evidence, VA examination reports, and statements from the Veteran, to include her February 2012 hearing testimony.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to the matter currently before the Board and the Board is also unaware of any such evidence.

Further, the Veteran was afforded two VA examinations in connection with her claim.  The VA examiners conducted a thorough review of the service and post-service treatment records, examined the Veteran, and considered the Veteran's subjective complaints related to her claimed disability.  The Board is satisfied that the examination reports, along with the private and VA treatment reports of record, contain sufficient evidence by which to evaluate the Veteran's claim of service connection for a heart disability.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).  

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran is seeking service connection for a heart-related disability, essentially manifested by palpitations and an irregular heartbeat.  Specifically, she has indicated that while in service, she began to have heart palpitations and was prescribed Atenolol to keep her heart rate down.  She stated that she was eventually diagnosed as having premature atrial contractions while in service and has, since that time, continued to suffer from an irregular heartbeat.

A review of the Veteran's STRs shows that the Veteran presented with complaints of chest pain in March 1990.  An electrocardiogram (EKG) performed at that time was borderline, showing a normal sinus rhythm with sinus arrhythmias and right atrial enlargement; an assessment of atypical chest pain was recorded.  It was noted that the Veteran's condition upon release had improved.  In July 1991, the Veteran presented for a routine physical examination.  A history of heart palpitations off and on for eight months was noted.  She was provisionally diagnosed as having an abnormal EKG.

A March 1996 EKG was normal, with normal sinus rhythm with sinus arrhythmias.  In August 1998, the Veteran presented with complaints of heart palpitations, stating that she felt as though her heart would skip a beat.  An EKG was borderline.  It was noted that the Veteran had a normal sinus rhythm and left atrial enlargement.  A cardiac workup was performed in July 2002, during which the Veteran complained of heart palpitations for 10 years.  The assessment was rule out arrhythmias.  Results of a Holter monitor worn in October 2002 showed premature atrial contractions.  The report of a June 2003 cardiac event monitor also showed frequent premature atrial contractions, but was otherwise unremarkable.

In October 2003, the Veteran presented with complaints of a rapid heartbeat, light headedness, and dizziness.  It was noted that she had a history of heart palpitations since 1998 and that a cardiac workup the year prior was negative.  Results of a Holter monitor worn in November 2003 showed premature atrial contractions.  The impression was palpitations or tachycardia and the Veteran was prescribed Atenolol.  An exercise stress test conducted that same month was normal.  The Veteran's resting EKG was normal and arrhythmias were not noted.  An EKG done in December 2003 was borderline as to left ventricular function, but no chambers enlargement was seen.

A July 2004 treatment entry notes symptomatic premature atrial contractions and exertional dyspnea.  The Veteran described episodes consisting of either skipped heart beats or heavy heart beats.  An August 2004 treatment note indicated that laboratory results showed dramatic hyperthyroidism.  At that time, the Veteran denied any new palpitations.  The Veteran was diagnosed as having Graves' disease that same month.

The Veteran continued to complain of heart palpitations and an irregular heart beat and in January 2008, it was noted that she was to wear an event monitor to further identify any arrhythmias, which were suspected to be benign in nature.  However, given the Veteran's increased palpitations associated with exertion, she was to undergo a myocardial perfusion scan to rule out any evidence of active ischemia as a cause.  The myocardial perfusion scan was negative for any evidence of myocardial ischemia or infarction and an EKG was basically normal.  The March 2008 event monitor report revealed that no rhythm abnormality was demonstrable.

In June 2009, the Veteran was afforded a VA general medical examination.  It was noted that her complaints included ventricular fibrillation, with which she was never definitely diagnosed.  The Veteran reported an episode where her heart beat was "'out of control'" for a period of 10 minutes.  The examiner reviewed the results of the in-service cardiac evaluations, EKGs, treadmill test, Holter and event monitors, spirometry, and stress myocardial perfusion study and found no evidence to support a diagnosis of ventricular fibrillation or ongoing cardiovascular disease.  

In November 2010, the Veteran was afforded a VA examination to specifically evaluate her noted arrhythmias.  The Veteran noted that her heart palpitations were part of how she was diagnosed as having Graves' disease.  The examiner reviewed all of the relevant evidence of record, to include the results of all cardiac testing preformed in service, and noted that the Veteran had indicated feeling as though her heart skips a beat multiple times a day.  Regarding the Veteran's claimed heart disability, the examiner found no evidence of ventricular fibrillation.  The examiner indicated the presence of premature atrial heartbeats, which were considered to be non-pathological.  The examiner stated that there was insufficient evidence to warrant a diagnosis of any chronic pathological disorder of the heart.

The Veteran also submitted a May 2012 statement from M.E., M.D., a private treating physician.  Dr. M.E. indicated that the Veteran had been found to have frequent premature ventricular contractions, which were quite symptomatic and resulted in palpitations and some exercise intolerance.  Dr. M.E. noted that the Veteran had worked as an electrical technician in service and received frequent electrical shocks, which could possibly affect the rhythm of the heart and could have produced the frequent premature ventricular contractions.  Dr. M.E. specifically indicated that testing showed no underlying structural heart disease that would explain her premature ventricular contractions.  

After review of the record, the Board finds that service connection for a heart disability is not warranted.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  In the instant case, although the Veteran undoubtedly has heart-related symptoms, such as premature atrial contractions, palpitations, and arrhythmias, the evidence of record fails to show that these symptoms are the result of any underlying pathology indicative of a chronic heart disability.  Indeed, ischemia was specifically ruled out, and the Veteran's premature atrial contractions are believed to be benign in nature.  Further, neither VA examiner found any cardiac-related test conducted in service to evidence a pathological heart disability.  Moreover, even though Dr. M.E. indicated premature ventricular contractions possibly caused by the Veteran's alleged electrical shocks in service, evidence of which is questionable given that it is unclear whether the examiner performed any diagnostic testing and all other test results show premature atrial contractions, Dr. M.E. stated that there was no evidence of any underlying structural heart disease.  In essence, although the Veteran's complaints of heart palpitations and an irregular heart headaches are noted in service, and she has, since that time, complained of such symptoms, those complaints are not evidence sufficient to find that she suffered from a true heart-related disability as no diagnosis of any specific heart disability has been rendered at any time in or after service.

Without evidence of a currently diagnosed disability related to the heart or a showing that the Veteran's complained of symptoms are pathological in nature, the Board finds that the claim of service connection for a heart disability manifested by palpitations and an irregular heartbeat must be denied because a current disability has not been shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2012).


ORDER

The appeal of the issue of entitlement to service connection for fibrocystic breast disease is dismissed.  

The appeal of the issue of entitlement to an increased rating for status post left ankle fracture is dismissed.  

The appeal of the issue of entitlement to an increased rating for hypothyroidism, with history of Graves' disease, is dismissed.  

Entitlement to service connection for a heart disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


